Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 66-77 are allowed because the prior art fails to teach or suggest using a stem-loop oligonucleotide to selectively capture a support-bound polynucleotide assembled from specific construction oligonucleotides.  Instead, the closest prior art teaches hybridizing stem-loop oligos to construction oligos, then ligating, but fails to teach or suggest degrading, using an exonuclease, polynucleotide sequences that comprise a free 3' or 5' end, and that do not comprise the terminal construction oligonucleotide sequence N. (US 9217144).  Other prior art teaches stem-loop oligonucleotides used in polynucleotide assembly to create holliday junctions (US 2006/0281113, Fig. 6, for example), or support-bound construction oligonucleotides, but without an oligonucleotide to selectively capture support-bound polynucleotide assembled from specific construction oligonucleotides (US 2005/0255477).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 66-77 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637